Citation Nr: 0508232	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from November 1967 
to June 1969, including service in Korea.  His DD 214, Armed 
Forces of the United States Report of Transfer or Discharge, 
does not include any medal indicative of combat.  This case 
comes before the Board of Veterans Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for post-traumatic stress disorder (PTSD) was denied by an 
unappealed rating decision dated in August 1989. 

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has not been received 
since the August 1989 rating decision.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of service connection 
for PTSD is not new and material; and, therefore, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issue on appeal, which involves the 
matter of the submission of new and material evidence, 
although VA's duty to assist appears to be circumscribed, 
the notice provisions of the VCAA are applicable.  The 
United States Court of Appeals for Veterans Claims (Court) 
has recently held that 38 U.S.C.A. § 5103(a), as amended 
by the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).       

In August 2002, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish new and material claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence has been received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  Consequently, the Board finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2003).  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law and Regulations

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1100 (2004).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim. 

VA must follow a two-step process in evaluating previously 
denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis, either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented, will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim after August 29, 
2001, the current version of the law, noted above, is 
applicable in this case.

Factual Background

The issue of entitlement to service connection for PTSD was 
denied by the RO in rating decisions dated in June 1988, 
December 1988, and August 1989 on the basis that no verified 
stressor has been shown.  The veteran did not timely appeal.

Previously considered evidence

The evidence of record at the time of the August 1989 RO 
decision consisted of the veteran's service medical 
records, private medical records dated in January 1985 and 
May 1986, VA examination and treatment reports dated from 
February 1988 to May 1989, a July 1989 report from the 
United States Army and Joint Services Environmental 
Support Group (ESG), and statements from the veteran.  

According to the veteran's service medical records, he 
complained in August 1968 that he had not been able to sleep 
more than 3 hours a night for the previous three weeks and 
wanted to be considered a conscientious objector.  He said 
that his brother had a nervous breakdown and that he was 
worried that he would have one also.  There were no 
psychiatric complaints on the veteran's May 1969 discharge 
medical history report; his May 1969 medical examination 
report did not report on a psychiatric condition.

According to a January 1985 psychological evaluation by D.E. 
Spiers, Ph. D., a clinical psychologist, the veteran had 
average functioning intelligence and did not have a mental 
disorder.

The veteran underwent a private evaluation for reading and 
spelling skills in May 1986, in which his difficulties with 
reading and spelling were noted.

Dysthymia was diagnosed on VA hospitalization in February 
1988 and major depression, severe without psychotic features, 
was diagnosed on VA hospitalization in March 1988.  The 
veteran was hospitalized on both occasions because of anger 
and depression.

VA treatment records from February to August 1988 reveal that 
the veteran had depression and difficulty sleeping with 
nightmares of the faces of children that had been run over 
and of soldiers that had been killed while the veteran was 
stationed in Korea.  

On VA psychiatric clinic evaluation in September 1988, the 
veteran complained of chronic psychiatric problems since 
service, including nightmares and flashback about Korea.  He 
said that he had been in a foxhole along the DMZ in Korea and 
that a number of men had been killed in their foxholes, 
including one in the next foxhole; he also said that he had 
seen Korean children injured or killed when parents pushed 
them in front of a soldier's jeep or truck in order to claim 
compensation.  He said that he did not complain to VA about 
his problems until recently because he was able to hold a job 
and get by.  The diagnoses were adjustment disorder with 
mixed disturbance of mood and malingering.


The diagnosis on a VA mental hygiene clinic report dated in 
February 1989 was PTSD due to service.  

The diagnoses on VA general disability evaluation in May 1989 
included PTSD, with depression.  On reevaluation of the 
veteran by the VA examiner who had examined the veteran in 
September 1988, the diagnoses were again adjustment disorder 
with mixed disturbance of mood and malingering.

According to a July 1989 report from the ESG, the service 
incidents mentioned in the veteran's claim could not be 
confirmed based on the information provided.  

Evidence received since August 1989

Evidence received since August 1989 consists of VA 
treatment records from April 2001 to April 2004; an 
October 2003 transcript of a hearing at the RO; an April 
2004 report from a social worker at the Vet Center; July 
2004 statements from the veteran's family in support of 
his claim; excerpts from articles about units in Korea, 
including the 4th Battalion, 44th Artillery; and statements 
by and on behalf of the veteran that he incurred PTSD as a 
result of service.  

The VA treatment records on file since August 1989 include 
diagnoses of PTSD.  

The veteran testified at his RO hearing in October 2003 on 
his stressors in service, including seeing or knowing men who 
had been killed in foxholes while he was in a foxhole and 
seeing children being hit by motor vehicles.  

According to the April 2004 letter from the Vet Center, 
the veteran has provided credible stressor evidence 
related to his service in Korea.

July 2004 statements from the veteran's children are to 
the effect that the veteran has multiple symptoms of PTSD 
that make his life very difficult.  

The additional evidence submitted since August 1989 does 
not contain any notation of a service incident involving 
the veteran.


Analysis

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The August 1989 rating decision denial was based on the lack 
of credible independent evidence of a service stressor.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).  There is 
evidence on file of a diagnosis of PTSD and of a link between 
the PTSD and service.

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304(d) (2004).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

There is no evidence on file that the veteran engaged in 
combat during service.  Consequently, because there is no 
combat experience indicated by the record, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressors.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  This means that the 
veteran's testimony in October 2003 is not new and material 
evidence sufficient to reopen the claim.

Although additional evidence has been received by VA since 
the August 1989 rating decision, the evidence does not 
provide independent verification of a service stressor.  
Rather, the evidence includes several diagnoses of PTSD, 
which had already been diagnosed.  A VA attempt to obtain 
additional information from the veteran in an attempt to help 
verify a service stressor was unsuccessful because the 
veteran failed to fill out and return a questionnaire sent to 
him in August 2002.  

Consequently, the Board finds that the evidence submitted 
since the August 1989 RO decision does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
As the veteran has not submitted competent medical evidence 
of a service stressor, his claim may not be reopened.  

Because the evidence submitted since August 1989 is not new 
and material, the claim of service connection for PTSD is not 
reopened and the benefit sought on appeal remains denied.  
Moreover, as new and material evidence to reopen his finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for PTSD not having been 
submitted, the claim is not reopened and the benefit sought 
on appeal remains denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


